Motion Granted; Appeal Dismissed and Memorandum
Opinion filed January 27, 2011.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-10-00425-CV
____________
 
LETHA ECHOLS, Appellant
 
V.
 
ROYCE CLYDE ZEIGLER, Appellee
 

 
On Appeal from the 257th District Court
Harris County, Texas
Trial Court Cause No. 2009-32584
 

 
MEMORANDUM 
OPINION
This is
an appeal from a judgment signed April 16, 2010.  On January 18, 2011, the
parties filed a motion to dismiss the appeal in order to effectuate a
compromise and settlement agreement.  See Tex. R. App. P. 42.1.  The
motion is granted.
Accordingly,
the appeal is ordered dismissed.
PER
CURIAM
Panel consists of Chief
Justice Hedges and Justices Frost and Christopher.